Citation Nr: 0729763	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-28 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for bilateral tinnitus. 

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

4.  Entitlement to service connection for an acquired 
psychiatric disorder, to include anxiety, depression, and a 
nervous condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel
INTRODUCTION

The veteran had active service from March 1988 to February 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The Board observes that in April 2002 and November 2002, the 
veteran filed informal claims for service connection for 
substance abuse secondary to PTSD.  This claim was not 
addressed by the RO in a rating decision.  The Board refers 
this issue to the RO for development and adjudication.  

The issue of entitlement to service connection for an 
acquired psychiatric disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a diagnosis of bilateral 
hearing loss or tinnitus.  

2.  The veteran's PTSD was caused by his active military 
service from March 1988 to February 1992.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007). 

2.  Service connection for bilateral tinnitus is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007). 

3.  Service connection for PTSD is established.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. 
§ 3.303(a) (2007).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran underwent a VA audiological 
examination in March 2003.  The veteran had normal acuity, 
bilaterally.  The examiner did not provide a diagnosis of 
bilateral hearing loss or tinnitus.  Simply stated, the 
service and post-service medical record simply does not 
indicate the veteran has bilateral hearing loss (for VA 
purposes) or tinnitus, notwithstanding the fact that a VA 
examination was undertaken.  Therefore, the veteran does not 
have disabilities for VA purposes and the claims for service 
connection for bilateral hearing loss and tinnitus must be 
denied.  

With regard to the veteran's PTSD claim, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304 
(regarding combat veterans); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic And Statistical Manual Of Mental Disorders, (4th 
ed. 1994) (DSM- IV) for mental disorders have been adopted by 
the VA.  38 C.F.R. § 4.125.  According to these criteria, a 
diagnosis of PTSD requires that a veteran be exposed to a 
traumatic event, and that he experience a number of specified 
current symptoms.  The traumatic event, or stressor, involves 
experienced, witnessed, or being confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others.  In addition, the response must involve intense 
feelings of fear, helplessness, or horror.

If the veteran did not engage in combat with the enemy, or 
the veteran did engage in combat but the alleged in-service 
stressor is not combat related, the veteran's lay testimony, 
by itself, is not sufficient to establish the occurrence of 
the alleged in-service stressor.  Instead, the record must 
contain credible supporting evidence which corroborates the 
veteran's testimony or statements.  Cohen, 10 Vet. App. at 
147; Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

The veteran's DD 214 documented receipt of a Combat Action 
Ribbon.  The evidence establishes that the veteran engaged in 
combat with the enemy. Therefore, his lay testimony is 
sufficient to establish the occurrence of his combat-related 
in-service stressors.  

In his PTSD questionnaire, the veteran stated that he 
experienced his stressors in Kuwait.  He was in firefights 
and received friendly fire, heard rockets, and saw dead 
Iraqis.  As there is no clear and convincing evidence to the 
contrary, and the veteran's stressors are consistent with his 
military occupation as a mortarman, the stressors are 
established.  38 C.F.R. § 3.304(f)(1).  

The veteran underwent a VA PTSD examination in February 2003.  
The veteran reported that his stressors were receiving 
friendly fire and having shots fired close t his head, and 
seeing many dead Iraqis.  The examiner diagnosed the veteran 
with chronic PTSD, major depressive disorder with suicidal 
ideations, and history of alcohol and marijuana abuse.  The 
examiner concluded that the veteran's PTSD stemmed from his 
experiencing friendly fire and seeing dead Iraqis while in 
service.  

As the veteran's combat-related in-service stressors are 
verified, he has a current diagnosis of PTSD, and medical 
evidence of a link between his stressors and his diagnosis of 
PTSD, the Board finds that the preponderance of the evidence 
is highly in favor of service connection for PTSD. 38 
U.S.C.A. § 5107(b). The appeal is granted.  

This finding does not suggest that all of the veteran's 
psychiatric problems stem from PTSD caused by his service.  
The SSA decision determined that the veteran had diagnoses of 
bipolar II disorder, a depressive disorder, and generalized 
anxiety disorder.  The veteran is not service connected for a 
disorder not associated with PTSD.  The nature and extent of 
the PTSD caused by service is not before the Board at this 
time.  Further, evidence of record indicates the veteran has 
a history of substance abuse.  When evaluating the veteran's 
disability from PTSD, the symptoms that are determined to be 
caused by substance abuse cannot be included in the rating.  
38 U.S.C.A. § 1131 states that "no compensation shall be 
paid if the disability is the result of the person's own 
willful misconduct or abuse of alcohol or drugs."  See also 
38 C.F.R. §§ 3.1(n), 3.301.  However, compensation is not 
precluded for an alcohol or drug abuse disability secondary 
to a service-connected disability or use of an alcohol or 
drug abuse disability as evidence of the increased severity 
of a service-connected disability.  Allen v. Principi, 237 F. 
3d 1368, 1381 (Fed. Cir. 2001).  
However, compensation would only result where there is clear 
medical evidence establishing that the alcohol or drug abuse 
disability is caused by a veteran's primary service-connected 
disability.  Id.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in October 2002, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued the VCAA notice prior 
to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The RO did not 
specifically ask the veteran to provide any evidence in his 
possession that pertains to the claim.  Id. at 120-21.  
However, the Board is satisfied that the October 2002 VCAA 
notice and October 2003 VCAA follow-up notice otherwise fully 
notified the veteran of the need to give VA any evidence 
pertaining to his claim, such that there is no prejudice to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).   See Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (the appellant bears the 
initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  Based on a review of this decision, the Board 
finds no basis to remand this case to the RO for additional 
development.  Simply stated, based on the notice already 
provided to the veteran cited above, a further amended notice 
to the veteran would not provide a basis to grant the 
veteran's claims for service connection for bilateral hearing 
loss and bilateral tinnitus.  With regards to the PTSD claim, 
the RO will be responsible for addressing any notice defect 
with respect to the effective date element when effectuating 
the award.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, and VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for PTSD is granted.  


REMAND

In November 2006, the veteran submitted a favorable Social 
Security Administration (SSA) decision to the Board with the 
appropriate waiver of RO jurisdiction.  38 C.F.R. § 20.1304 
(2007).  The SSA decision determined that the veteran had 
diagnoses of bipolar II disorder, a depressive disorder, and 
generalized anxiety disorder.  The SSA decision pertains to 
the veteran's claim for service connection for an acquired 
psychiatric disorder, and the SSA may have relied on medical 
records that are not currently associated with the veteran's 
claims folder.  

When VA is put on notice of the existence of SSA records, as 
here, VA must seek to obtain those records before proceeding 
with the appeal.  Lind v. Principi, 3 Vet. App. 493, 494 
(1992); see also Marciniak v. Brown, 10 Vet. App. at 204.  As 
such, all relevant SSA records need to be obtained and 
associated with the claims file, including medical records, 
if they exist.  

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R.  
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice regarding how a disability rating and an 
effective date would be assigned should the claim be granted.  
As these questions are involved in the present appeal, the 
veteran should be provided with proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R.  § 3.159(b), that informs 
the veteran that a disability rating and an effective date 
for the award of benefits will be assigned if an increased 
rating is awarded, and also includes an explanation as to the 
type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the veteran's 
Social Security Administration records, 
including all medical records which 
formed the basis of any decision 
rendered.  Efforts to obtain these 
records should be documented, and any 
evidence received in response to this 
request should be associated with the 
claims folder.

2.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

3.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


